Citation Nr: 0033761	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for renal 
calculi (kidney stones), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from September 1971 to August 
1979.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which increased 
the disability evaluation for the veteran's service-connected 
renal calculi (kidney stones) from 20 to 30 percent 
disabling.  In June 1999, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
In November 1999, the Board remanded the veteran's claim to 
the RO for additional action.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran does not receive either medication or diet 
therapy for his renal calculi (kidney stones).  His last 
documented invasive or non-invasive renal calculus (kidney 
stone)-related procedure was a March 1997 VA lithotripsy.  

3.  The veteran's recurrent renal calculi (kidney stones) 
have been shown to be manifested by bilateral stone 
formation; associated colic attacks; and no clinical findings 
consistent with renal dysfunction, albuminuria, or 
hypertension.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
recurrent renal calculi (kidney stones) have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The report of the veteran's March 1979 physical examination 
for service separation indicates that he had a history of 
recurrent renal calculi (kidney stones).  The report of a 
February 1980 VA examination for compensation purposes states 
that the veteran complained of recurrent gross hematuria.  He 
reported that he underwent a left ureterolithotomy in 1978; 
passed three to four stones following that procedure; and 
underwent a February 1980 intravenous pyelogram which 
revealed multiple small stones.  The veteran was diagnosed 
with renal calculi (kidney stones).  In April 1980, the RO 
established service connection for recurrent renal calculi 
(kidney stones) and assigned a 20 percent evaluation for that 
disability.  In February 1997, the RO increased the 
evaluation for the veteran's renal calculi (kidney stones) 
from 20 to 30 percent.  


II.  Increased Disability Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Nephrolithiasis (renal 
calculi/kidney stones) will be evaluated as hydronephrosis 
except where there is recurrent stone formation requiring 
diet therapy, drug therapy, or invasive or non-invasive 
procedures more than twice a year.  In such instances, a 30 
percent disability evaluation will be assigned.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7508 (2000).  A 30 percent 
disability evaluation is warranted for hydronephrosis where 
there are frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney function.  Severe 
hydronephrosis is evaluated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509 (2000).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunction, 
infections, or a combination of these symptomatologies.  
Where the applicable diagnostic codes refer the decision-
maker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  Renal dysfunction 
manifested by constant or recurring albumin with hyaline and 
granular casts or red blood cells; transient or slight edema; 
or hypertension meeting the criteria for at least 10 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000) warrants a 30 percent evaluation.  A 60 percent 
evaluation requires constant albuminuria with some edema; 
definite decrease in kidney function; or hypertension meeting 
the criteria for at least 40 percent evaluation under 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2000).  38 C.F.R. 
§ 4.115a (2000).  A 10 percent evaluation is warranted for 
hypertensive vascular disease with diastolic pressure of 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or a history of diastolic pressure predominantly 
100 or more which requires continuous medication for control.  
A 20 percent evaluations requires diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2000).  

Department of Veterans Affairs (VA) clinical documentation 
dated in April 1995 states that the veteran complained of a 
kidney stone with associated left flank pain and hematuria of 
approximately two days' duration.  A contemporaneous 
intravenous pyelogram showed a left ureteral and left renal 
stone.  The veteran subsequently underwent a cystoscopic 
procedure with attempted placement of a stent.  

VA treatment records dated in June 1995 note that the veteran 
complained of flank pain and hematuria.  A contemporaneous VA 
intravenous pyelogram revealed findings consistent with a 
left ureter stone with probable partial obstruction and left 
kidney swelling and cortical scars.  An August 1995 VA 
treatment record noted that the veteran had passed the stone.  

In his October 1996 claim for an increased evaluation, the 
veteran advanced that his kidney stones had progressively 
increased in severity.  He stated that red blood cells had 
been identified by every urinalysis which he had been 
afforded.  The veteran believed that this finding was 
indicative of more serious symptoms to come in the future.  

In an October 1996 written statement, the veteran indicated 
that he had lost a significant amount of time from his job 
due to his recurrent and painful kidney stone symptomatology.  
An October 1996 Leave Used Summary for the period between 
January 1, 1996 to October 20, 1996 reports that the veteran 
used 127.5 hours of annual leave and 72 hours of sick leave.  
The report does not indicate the purpose of the veteran's use 
of his leave.  

At a November 1996 VA examination for compensation purposes, 
the veteran reported that: he passed a kidney stone 
approximately every two to three months with associated pain 
and bleeding; had most recently passed a kidney stone in July 
1996; was on a low calcium diet; and lost approximately 15 to 
20 days from work.  He presented a history of frequent 
urinary tract infections with associated dysuria and 
low-grade fevers.  On examination, the veteran exhibited a 
blood pressure reading of 116/72 mmHg; normal urinalysis, 
normal blood urea nitrogen, creatine, total serum protein, 
albumen, and calcium levels; and a negative urine culture.  
The examiner commented that the veteran had repeated kidney 
stones with a history of ureterolithotomies, lithotripsies, 
and urinary tract infections.  

VA clinical documentation dated in February 1997 states that 
the veteran complained of right flank pain of a few days' 
duration and hematuria.  A contemporaneous computerized 
tomography study revealed a right ureteropelvic junction 
stone and two tiny caliceal calcifications in the left 
kidney.  VA treatment records dated in March 1997 reflect 
that the veteran exhibited a right kidney stone; had a right 
ureteral stent placed without difficulty; and subsequently 
underwent extracorporeal shock wave lithotripsy to dissipate 
the stone.  An August 1997 VA treatment record states that 
the veteran had two small stones in his left kidney.  

In his September 1997 substantive appeal, the veteran 
advanced that: he passed approximately two to three kidney 
stones a year; his treating physicians had to manually 
removal another one to two stones a year which did not pass 
by themselves; and his kidney stones necessitated that he be 
in the hospital approximately two to three times a year.  He 
stated that his recurrent kidney stones merited assignment of 
an extraschedular evaluation due the frequency of the stone 
formation.  

In a February 1998 written statement, the veteran advanced 
that he had been off from work between February 20, 1997 and 
March 14, 1997 due to his service-connected disorder and 
associated lithotripsy.  He stated that his kidney stones 
interfered with his daily and vocational activities.  A 
February 1998 Leave Used Summary for the period between 
January 1, 1996 and February 1, 1998 indicates that the 
veteran used 325 hours annual leave, 230 hours sick leave, 
and 8 hours of leave without pay.  The report does not 
indicate the purpose of the veteran's use of his leave.  A 
March 1998 VA treatment record states that the veteran denied 
experiencing either the passage of a kidney stone, pain, or 
gross hematuria since his March 1997 lithotripsy.  

At the June 1999 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he currently had kidney 
stones.  He stated that he usually experienced between two 
and three kidney stones per year.  He believed that this was 
a much higher rate than most similarly afflicted people.  The 
veteran related that his recurrent kidney stone attacks were 
painful; had necessitated both invasive and non-invasive 
procedures; and severely disrupted his daily and vocational 
activities.  His last lithotripsy was in approximately 1997.  
He was not currently on a prescribed kidney stone medication 
or diet.  The veteran was employed as a VA X-ray technician 
and had been forced to use both annual and sick leave when he 
had a kidney stone attack.  The veteran's accredited 
representative asserted that the current 30 percent schedular 
evaluation did not adequately reflect the disability picture 
associated with the veteran's kidney stones and an 
extraschedular evaluation was therefore warranted.  

At a March 2000 VA examination for compensation purposes, the 
veteran complained of bilateral kidney stones and pain 
associated with movement of the stones.  He reported that his 
kidney stones last moved in November or December 1999.  At 
that time, he experienced severe pain necessitating the use 
of 8 Percocet tablets and the loss of between one and two 
weeks from work.  The veteran denied both currently taking 
medication for kidney dysfunction and any kidney 
stone-related hospitalizations in the preceding year.  On 
examination, the veteran exhibited a blood pressure reading 
of 128/86 mmHg; a soft and non-tender abdomen; normal kidney 
to palpation and percussion; and complete blood count, uric 
acid, lytes, blood urea nitrogen, creatine, and albumin 
levels within normal limits.  The VA examiner commented that 
the veteran exhibited no clinical evidence consistent with 
either decreased kidney function, hypertension, or chronic 
urinary tract infections.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts that the record supports assignment of an 
evaluation in excess of 30 percent on either a schedular or 
extraschedular basis given his unusually frequent kidney 
stone formation and the associated loss of time from work.  
The clinical documentation of record establishes that the 
veteran reported frequent bilateral kidney stone formation 
with associated severe pain, gross hematuria, and urinary 
tract infections.  The veteran has undergone both invasive 
and non-invasive procedures to remove kidney stones.  The 
clinical documentation of record reflects that the last such 
procedure was a March 1997 VA lithotripsy.  The veteran 
related that he discontinued both prescribed medication and 
diet therapies as they were ineffective.  

As the veteran's recurrent kidney stones have not been shown 
to require diet therapy, drug therapy, or invasive or 
non-invasive procedures more than twice a year, the veteran's 
disorder is to be evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7509.  38 C.F.R. § 4.115b, Diagnostic Code 
7508 (2000).  The report of the March 2000 VA examination for 
compensation purposes states that the veteran's recurrent 
kidney stones were not manifested by either decreased renal 
function, abnormal albumen levels, or hypertension.  In the 
absence of such findings, the Board concludes that an 
evaluation in excess of 30 percent is not warranted under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7509 
(2000).  

The veteran contends that an extraschedular evaluation should 
be assigned given the time which he had lost from work due to 
his kidney stone-related symptomatology.  Preliminary review 
of the record reveals that the RO expressly considered and 
declined to refer the veteran's claim to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The veteran reported missing one to 
two weeks of work due to his kidney stones during the period 
between approximately March 1999 and March 2000 and 
considerably more time during previous years when his kidney 
stones were more symptomatic.  While acknowledging that he 
has reported losing a significant number of days from work 
due to his service-connected disability, the Board notes that 
veteran has neither been hospitalized nor undergone an 
invasive or non-invasive procedure for his kidney stones 
since March 1997.  In December 1999, the veteran was afforded 
an opportunity to present employment or other evidence to 
support his claim for an extraschedular rating.  See Spurgeon 
v. Brown, 10 Vet. App. 164, 197 (1997).  No specific response 
was received from the veteran.  The record does not contain 
any documentation that a physician determined that the 
veteran's kidney stone symptomatology necessitated his 
extensive absences from work.  The current 30 percent 
evaluation reflects that the veteran's recurrent kidney 
stones are productive of significant vocational impairment.  
The veteran's reported use of annual and sick leave from 
work, without any objective clinical findings to support his 
contentions as to the cause of his absences, does not render 
the application of the diagnostic criteria under the 
provisions of 38 C.F.R. §§ 4.115, 4.115b, Diagnostic Codes 
7508, 7509 impractical.  Therefore, the Board finds no basis 
for further action on the issue of 
the assignment of an extraschedular evaluation for the 
veteran's disability.  


ORDER

An increased evaluation for the veteran's recurrent renal 
calculi (kidney stones) is denied.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

 

